Citation Nr: 0523097	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  97-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965, and from April 1965 to April 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The July 1996 decision addressed the issue of entitlement to 
service connection for arthritis of the hands de novo; 
however, a January 1989 claim denied the same claim, but was 
not appealed.  As such, the Board will treat this case as a 
request to reopen the claim due to new and material evidence.  


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
arthritis of the hands.  The veteran did not appeal.

2.  Evidence submitted and obtained since the January 1989 
rating decision includes a VA examination that diagnosed the 
veteran with arthritic changes in both hands.

3.   Evidence submitted and obtained since the January 1989 
rating decision includes the veteran's testimony that he has 
arthritis of the hands, and that his hands swell up.

4.  X-ray images of the veteran's hands fail to show any 
arthritis. 

4.  Laboratory results fail to show any rheumatoid factor in 
the veteran.




CONCLUSIONS OF LAW

1.  The January 1989 rating decision denying service 
connection for arthritis of the hands is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received since the January 1989 rating decision 
is new and material; therefore, the claim for service 
connection for arthritis of the hands is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  The criteria for entitlement to service connection for 
arthritis of the hands are not met.  38 U.S.C.A § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
arthritis of the hands was denied by the RO in a January 1989 
rating decision, and the decision was not appealed.  
Decisions by the RO are final if not appealed, and, as such, 
the 1989 decision became final.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).  
The definition of new and material evidence was changed in 
2001; however, the new definition applies only to claims 
filed on or after August 29, 2001.  As this claim was filed 
earlier, the revised definition does not apply to this case.  
See 66 Fed. Reg. 45620 - 45632 (August 29, 2001).


The RO addressed the issue of arthritis of the hands a second 
time in a July 1996 rating decision, but failed to treat the 
claim as one requiring new and material evidence to reopen 
and adjudicate.  Regardless of the RO's decision, the Board 
is nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Because the Board concludes that there is new and 
material evidence to reopen the claim, there is no prejudice 
to the appellant in the Board's consideration of whether the 
claim is reopened in the first instance.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

In support of his application, the veteran submitted and the 
RO obtained, among other evidence: a report from a VA 
examination in April 1997, and the veteran's own testimony 
given at an informal hearing in February 1997, and before the 
Board in March 2001.

At the April 1997 examination, the VA examiner reviewed the 
veteran's claims file and x-rays of the veteran's hands, and 
examined the veteran.  The examiner reported the veteran's 
complaints of swelling and stiffness in his hands when waking 
up in the morning.  The examination found that the veteran 
had full extension of both hands, could make a good fist with 
either hand, and was able to oppose his thumb to all the 
other fingertips.  The examiner rendered the impression of 
arthritic changes of both hands, but did not conclude whether 
it was degenerative joint disease (DJD) or rheumatoid 
arthritis.

At an informal hearing in February 1997, the veteran 
testified that his hands would often swell in the mornings, 
and that during the winter he often could not move his 
fingers until he ran them under hot water.  The veteran also 
indicated that a doctor had told him that he had a mild 
rheumatoid factor while in service which the doctor predicted 
would become worse over time.  The veteran reaffirmed this 
information at a hearing before the Board in March 2001.

The Board notes that in the January 1986 rating decision 
denying the veteran's claim for arthritis of the hands, the 
RO found that arthritis of the hands was not shown by the 
evidence of record.  Since that time, the veteran has given 
testimony regarding current pain and swelling which he 
attributes to arthritis, and a VA examiner gave the 
impression of arthritic changes of both hands.  The evidence 
submitted since the 1986 rating decision demonstrates the 
possible presence of arthritis in the veteran's hands.  As 
such, the Board finds the new evidence to be material in that 
it is neither cumulative nor redundant of the evidence of 
record in 1986, and it raises a reasonable possibility of 
substantiating the claim.

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for arthritis 
of the hands is reopened.  As the RO adjudicated the claim on 
a de novo basis and afforded the veteran the opportunity to 
present evidence and argument in support of his claim, the 
Board may proceed with consideration of the question of 
entitlement to service connection for arthritis of the hands.  

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

A review of the veteran's SMRs revealed that the veteran had 
a lacerated extensor tendon in his left hand in December 
1985, and an injury to the fifth metacarpal phalangeal joint 
in his right hand in October 1984, both of which required 
surgery.  Service connection has been granted for disability 
due to the lacerated tendon in the left hand and the 
metacarpal phalangeal joint in the right hand; these 
disabilities are not the subject of this appeal. On the 
veteran's retirement physical in January 1988, the veteran 
indicated on his personal medical history survey that he had 
then, or had had in the past, swollen joints and arthritis; 
and the physician noted that the veteran had a history of 
rheumatoid arthritis in both hands from 1968 onwards.  The 
veteran was nevertheless given a rating of U1 on his PULHES 
profile indicating no loss of digits or limitation of motion 
and no demonstrable abnormality in the veteran's hands.  At a 
periodic physical dated in December 1978, the physician noted 
pain in the veteran's finger joints.  In May 1986, the 
veteran presented for treatment, complaining of soreness in 
his hands, which improved with warm water, but the physician 
did not provide any diagnosis.

Following service, the veteran has undergone several VA 
examinations.  In November 1988, the veteran complained of 
arthritis in both hands over the previous eight to nine 
years, particularly in the mornings.  The examiner found that 
the veteran had full range of motion in all of his fingers 
both on flexion and extension, that no residual limits 
appeared in the range of motion of the fourth digits 
bilaterally, and that all appeared to be normal.  
Accordingly, the examiner diagnosed the veteran with 
bilateral hand arthralgia.  X-rays images showed no 
abnormalities in either hand.

In July 1996, a VA examiner noted a history of arthritis in 
the veteran's hands, and rendered a diagnosis of arthritis of 
the hands.  However, the examiner failed to list any findings 
from the examination of the veteran's hands, or cite any 
rationale for the diagnosis.  

As noted above, in April 1997, a VA examination revealed that 
the veteran had full extension of both hands, could make a 
good fist with either hand, and could oppose his thumbs to 
the remaining fingertips.  No redness or heat was noted, and 
no tenderness was shown upon palpitation. X-rays showed 
normal appearing hands; nevertheless, the examiner rendered 
the impression of arthritic changes of both hands, but did 
not conclude whether it was degenerative joint disease (DJD) 
or rheumatoid arthritis.

At a VA examination in July 1998, the examiner noted a 
history of arthralgia, and indicated that with regards to the 
veteran's musculoskeletal system, the veteran had mild 
arthralgia of the fingers, but that other joints were 
satisfactory.  The examiner rendered a diagnosis of 
degenerative arthritis of the fingers, but the examination 
report contains no indication as to how the examiner reached 
his diagnosis.

Most recently, the veteran underwent a VA examination in June 
2004 to specifically evaluate the condition of his hands, 
given his history of hand pain.  The examiner noted that the 
veteran gave a history of arthritis since 1968, but that 
there was no definite diagnosis from that time.  The examiner 
reviewed the claims file, commenting on the examinations 
chronicled in the preceding paragraphs; noted that the x-rays 
of the veteran's hands taken in 1984 were void of any mention 
of arthritis; and remarked that laboratory work in July 1987 
showed no rheumatoid factor.  Upon physical examination, the 
examiner found no swelling, redness, heat, or unusual 
deformity.  The examiner noted that there might be a very 
slight degenerative enlargement of the DIP joint of the right 
small finger, but otherwise the veteran had full extension of 
his fingers, could make a good fist, could oppose his thumbs 
to all of his fingertips, and displayed grip strength within 
normal limits.  The x-rays of each hand were normal, and the 
laboratory findings were negative for rheumatoid factor.  
Accordingly, the examiner's gave the impression that the 
veteran's hands were unremarkable, and opined that the 
veteran has arthralgia of the hands, but with minimal 
physical findings, and that the veteran's present complaints 
are likely a continuation of the arthralgic complaints while 
in service.

The only treatment record regarding the veteran's hands was 
dated in July 1996, and noted that the veteran had a history 
of pain due to arthritis.  As noted above, the veteran has 
also testified at an informal hearing and before the Board 
regarding the condition of his hands.

The Board notes that, while pain is a factor that must be 
considered when evaluating the severity of a disability, pain 
alone, without a diagnosed or underlying malady or condition, 
is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001); 38 C.F.R. §§ 4.40, 4.45.  Furthermore, degenerative 
arthritis must be established by x-ray findings to be 
compensably disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 
5003. 

In this case, much of the evidence underlying the diagnoses 
of arthritis in the veteran's hands appears to be based on 
the veteran's subjective testimony at hearings and 
examinations.  The veteran has had x-rays taken of his hands 
on at least three separate occasions, and each time the 
impression of the veteran's hands was that they appeared 
normal.  In other words, no diagnosis of arthritis of the 
hands has been based on x-ray findings.  Although the veteran 
has asserted that he has arthritis of the hands, lay evidence 
is only acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the Board finds the veteran's testimony regarding the 
swelling in his hands to be credible, but the Board cannot 
accept his personal diagnosis of arthritis, as the veteran is 
not medically trained to render such a diagnosis.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, degenerative arthritis of the hands 
has not been shown by x-rays.  Furthermore, laboratory tests 
showed that the veteran does not have rheumatoid arthritis.  
As such, the Board finds that the veteran does not have 
current disability due to the claimed arthritis of the hands.

Accordingly, in the absence of current disability, 
entitlement to service connection for arthritis of the hands 
is denied.

III.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and May 2004.  Since these letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  With respect to element (4), the Board 
notes that the RO's 2001 letter specifically requested that 
the veteran send information describing additional evidence, 
or additional evidence to the RO, and there is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  Furthermore, the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board acknowledges that the 2001 and 2004 letters were 
sent to the veteran after the RO's 1996 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which was accomplished in this instance.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the Board has 
acquired treatment records of the veteran, and is not aware 
of a basis for speculating that any other relevant private or 
VA treatment records exist that have not been obtained.  
Furthermore, in an effort to assist the veteran in 
substantiating his claim, VA has provided the veteran with 
medical examinations of his hands on at least four occasions.  
The veteran also testified at both an informal hearing, and 
before the Board.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the hands 
is reopened.

Entitlement to service connection for arthritis of the hands 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


